Exhibit 10.1

LIMITED CONSENT AND FIFTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS LIMITED CONSENT AND FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT (hereinafter referred to as the “Amendment”) is dated as of July 27,
2015 (the “Fifth Amendment Effective Date”), by and among EXCO RESOURCES, INC.
(“Borrower”), CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors (the
“Guarantors”), the LENDERS party hereto (the “Lenders”), and JPMORGAN CHASE
BANK, N.A., as Administrative Agent (“Administrative Agent”). Unless the context
otherwise requires or unless otherwise expressly defined herein, capitalized
terms used but not defined in this Amendment have the meanings assigned to such
terms in the Credit Agreement as amended herein (as defined below).

WITNESSETH:

WHEREAS, Borrower, the Guarantors, Administrative Agent and the Lenders have
entered into that certain Amended and Restated Credit Agreement dated as of
July 31, 2013 (as the same has been amended, restated, amended and restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Agreement” and as further amended by this Amendment, the “Credit
Agreement”);

WHEREAS, Borrower has informed the Administrative Agent and the Lenders that it
has entered into that certain Services and Investment Agreement dated as of
March 31, 2015 (the “ESAS Agreement”) by and among Borrower and Energy Strategic
Advisory Services LLC, a Delaware limited liability company (“ESAS”), whereby
(a) ESAS has agreed to (i) provide certain strategic advisory services to
Borrower (collectively the “ESAS Services”) in exchange for (1) Borrower’s
payment to ESAS of a monthly services fee and an annual incentive fee (the “ESAS
Fees”), which incentive fee will be based on the price of Borrower’s publicly
traded common stock achieving certain performance hurdles as compared to a peer
group of companies similar to Borrower (the “Peer Group”) and (2) warrants to
purchase up to an aggregate of 80,000,000 shares of Borrower’s common stock (the
“ESAS Warrants” and together with the ESAS Services and the ESAS Fees
collectively, the “ESAS Affiliate Transactions”), the exercise of which is
subject to the price of Borrower’s publicly traded common stock achieving
certain performance hurdles as compared to the Peer Group and (ii) purchase
5,882,353 shares of Borrower’s common stock from Borrower and purchase shares of
Borrower’s common stock in the open market, in each case subject to the terms
and conditions set forth in the ESAS Agreement (such share purchases
collectively with the ESAS Warrants, the “ESAS Investment”), (b) Borrower will
appoint C. John Wilder as a director on its Board of Directors and appoint him
to the newly created position of Executive Chairman of its Board of Directors
(the “Board Appointment”) and (c) in connection with such appointment, Borrower
will be required to amend its articles of incorporation and bylaws to, among
other things, (i) increase the authorized number of shares of the Company’s
common stock, (ii) include a waiver of the duty of directors to present
corporate opportunities to the Borrower, and (iii) to establish and describe the
position of Executive Chairman of the Borrower’s Board of Directors
(collectively, the “Organizational Document Amendments” and together with the
ESAS Affiliate Transactions, the ESAS Investment and the Board Appointment
collectively, the “ESAS Transactions”);

 

Fifth Amendment to Amended and Restated Credit Agreement – Page 1



--------------------------------------------------------------------------------

WHEREAS, Borrower has requested that Administrative Agent and the Lenders enter
into this Amendment to (a) effective as of the Fifth Amendment Effective Date,
amend certain terms of the Existing Agreement as set forth in Section 1 hereof
and (b) effective as of the ESAS Transactions Effective Date (as defined below),
(i) amend certain terms of the Existing Agreement as set forth in Section 2
hereof to permit the ESAS Transactions and (ii) consent to the ESAS Affiliate
Transactions and the Organizational Document Amendments; and

WHEREAS, Administrative Agent, the Lenders, Borrower and the Guarantors desire
to amend the Existing Agreement as provided herein and provide a limited consent
to the ESAS Affiliate Transactions and the Organizational Document Amendments
upon the terms and conditions set forth herein.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrower, the
Guarantors, Administrative Agent and the Lenders hereby agree as follows:

SECTION 1. Amendments as of Fifth Amendment Effective Date. Subject to the
satisfaction or waiver in writing of each condition precedent set forth in
Section 5 hereof, and in reliance on the representations, warranties, covenants
and agreements contained in this Amendment, the Credit Agreement shall be
amended effective as of the Fifth Amendment Effective Date in the manner
provided in this Section 1.

1.1 Additional Definitions. The following definitions shall be and they hereby
are added to Section 1.01 of the Credit Agreement in alphabetical order:

“Existing Senior Notes” means the 7.50% Senior Notes due 2018 issued pursuant to
the Indenture and any supplements thereto and the 8.50% Senior Notes due 2022
issued pursuant to the same base Indenture governing the 7.50% Senior Notes due
2018 and the supplement thereto with respect to the 8.50% Senior Notes due 2022.

“Facility Usage” means, as of any date and for all purposes (including at all
times from and after the Fifth Amendment Effective Date), the quotient,
expressed as a percentage, of (a) the Aggregate Credit Exposure as of such date
divided by (b) the lesser of (i) the aggregate Revolving Commitments as of such
date and (ii) the Borrowing Base then in effect.

“Fifth Amendment Effective Date” means July 27, 2015.

“FRBNY” means the Federal Reserve Bank of New York.

“FRBNY Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided that if both such rates are not so published for any day that
is a Business Day, the term “FRBNY Rate” means the rate quoted for such day for
a federal funds transaction at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

Fifth Amendment to Amended and Restated Credit Agreement – Page 2



--------------------------------------------------------------------------------

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time)
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate (from and after such date as the New York Fed shall commence
to publish such composite rate).

“Qualified Capital” means, at any time after the Fifth Amendment Effective Date,
the incurrence of Second Lien Debt, Third Lien Debt (in each case, calculated
without giving effect to any debt exchanges), the issuance of Equity Interests
of Borrower, or any combination thereof; provided that cash proceeds from
incurrence of Second Lien Debt, Third Lien Debt and/or issuance of Equity
Interests used to repurchase Existing Senior Notes in accordance with
Section 7.10 shall not constitute Qualified Capital.

“Qualified Capital Funding Date” means at any time after the Fifth Amendment
Effective Date, the date on which at least $300,000,000 of cash proceeds have
been received by Borrower from the incurrence or issuance of Qualified Capital.

“Suspended Liabilities and Assets” means the positive difference if any between
(a) the aggregate amount of liabilities for unclaimed payments that are held in
suspense related to owners of Oil and Gas Properties for which the Credit
Parties have an obligation to make payments, including deceased or unidentified
owners of interests, disputed mineral interests, unleased mineral interests and
other related unclaimed payments and (b) accounts receivable for joint interest
billings relating to the interests described in clause (a) above.

“Third Lien Debt” means Indebtedness for borrowed money and secured by Liens on
substantially the same Collateral securing the Obligations but expressly
subordinate (such subordination shall be on terms and conditions reasonably
satisfactory to the Administrative Agent and the Majority Lenders) to the Liens
securing the Obligations and the Second Lien Debt; provided that (a) the
non-default interest rate on the outstanding principal balance of such
Indebtedness does not exceed the prevailing market rate then in effect for
similarly situated credits at the time such Indebtedness is incurred, (b) the
final stated maturity date of such Indebtedness is not earlier than one hundred
eighty (180) days after the Revolving Maturity Date (as in effect on the date of
issuance of such Indebtedness), (c) such Indebtedness does not provide for any
scheduled principal repayment, mandatory redemption or payment of a sinking fund
obligation prior to a date that is at least one hundred eighty (180) days after
the Revolving Maturity Date (except for any offer to redeem such Indebtedness
required as a result of asset sales or the occurrence of a “Change of Control”

 

Fifth Amendment to Amended and Restated Credit Agreement – Page 3



--------------------------------------------------------------------------------

under and as defined in the applicable Third Lien Debt Documents, including any
Indenture) and (d) no Subsidiary of the Borrower is required to Guarantee such
Indebtedness unless such Subsidiary is (or concurrently with any such Guarantee
becomes) a Guarantor hereunder.

“Third Lien Debt Documents” means the intercreditor agreement (on terms and
conditions reasonably satisfactory to the Administrative Agent and the Majority
Lenders), promissory notes, security documents, third lien credit agreement,
guarantees and all other documents or instruments executed and delivered by any
Credit Party in connection with and pursuant to, the incurrence of Third Lien
Debt.

1.2 Amended Definitions. The following definitions in Section 1.01 of the Credit
Agreement shall be and they hereby are amended and restated in their entirety to
read follows:

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the FRBNY Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, the Adjusted LIBO Rate for any
day shall be based on the LIBO Rate at approximately 11:00 a.m. London time on
such day, subject to the interest rate floors set forth in the definition of
“LIBO Rate”. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the FRBNY Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the FRBNY Rate or
the Adjusted LIBO Rate, respectively.

“Consolidated Current Liabilities” means, as of any date of determination, the
total of (a) consolidated current liabilities of the Borrower and the Restricted
Subsidiaries, as determined in accordance with GAAP as of such date, (b) less
current maturities of the Loans, (c) less any non-cash obligations required to
be included in consolidated current liabilities of the Borrower and the
Restricted Subsidiaries as a result of the requirements of Accounting Standards
Codification Section 815-10 (as successor to FASB Statement 133) as of such date
and (d) less any Suspended Liabilities and Assets as of such date.

“Consolidated EBITDAX” means, with respect to the Borrower and its Restricted
Subsidiaries for any period, Consolidated Net Income for such period; plus,
without duplication and to the extent deducted in the calculation of
Consolidated Net Income for such period, the sum of (a) income or franchise
Taxes paid or accrued; (b) Consolidated Interest Expense; (c) amortization,
depletion and depreciation expense; (d) any non-cash losses or charges on any
Swap Agreement resulting from the requirements of Accounting Standards
Codification Section 815-10 (as successor to FASB Statement 133) for that
period; (e) oil and gas exploration expenses (including all drilling,
completion, geological and geophysical costs) for such period; (f) losses from
sales or other dispositions of assets (other than Hydrocarbons produced in the
ordinary course

 

Fifth Amendment to Amended and Restated Credit Agreement – Page 4



--------------------------------------------------------------------------------

of business) and other extraordinary or non-recurring losses; (g) workover
expenses for such period; (h) cash payments made during such period as a result
of the early termination of any Swap Agreement (giving effect to any netting
agreements); and (i) other non-cash charges (excluding accruals for cash
expenses made in the ordinary course of business); minus, to the extent included
in the calculation of Consolidated Net Income for such period; (j) the sum of
(1) any non-cash gains on any Swap Agreements resulting from the requirements of
Accounting Standards Codification Section 815-10 (as successor to FASB Statement
133) for that period; (2) extraordinary or non-recurring gains; and (3) gains
from sales or other dispositions of assets (other than Hydrocarbons produced in
the ordinary course of business); provided that, with respect to the
determination of Borrower’s compliance with the Consolidated Leverage Ratio and
the ratio of Senior Secured Indebtedness to Consolidated EBITDAX set forth in
Section 7.11 for any period, as applicable, Consolidated EBITDAX shall be
adjusted to give effect, on a pro forma basis, to any Acquisitions made during
such period as if such Acquisitions were made at the beginning of such period.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the New York Fed shall set forth on its public
website from time to time) and published on the next succeeding Business Day by
the FRBNY as the federal funds effective rate.

“Material Indebtedness” means Indebtedness under the Senior Notes, Second Lien
Debt and Third Lien Debt (and, in each case, any Permitted Refinancing thereof)
and any other Indebtedness (other than the Loans and Letters of Credit), or
obligations in respect of one or more Swap Agreements, of the Borrower or any
one or more of the Restricted Subsidiaries in an aggregate principal amount
exceeding $10,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Guarantor in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Guarantor
would be required to pay if such Swap Agreement were terminated at such time.

“Permitted Refinancing” means any Indebtedness of any Credit Party and
Indebtedness constituting Guarantees thereof by any Credit Party, incurred or
issued in exchange for, or the Net Cash Proceeds of which are used to extend,
refinance, renew, replace, defease or refund (a) any Existing Senior Notes, in
whole or in part, from time to time, including the refinancing or replacement of
such Existing Senior Notes with the Net Cash Proceeds of Second Lien Debt or
Third Lien Debt; provided that (i) the principal amount of such Permitted
Refinancing (or if such Permitted Refinancing is issued at a discount, the
initial issuance price of such Permitted Refinancing) does not result in the
principal amount of such Indebtedness exceeding the amount permitted under
Section 7.01(h) (plus the amount of any premiums, accrued and unpaid interest,
fees and expenses incurred in connection therewith), (ii) such Permitted
Refinancing does

 

Fifth Amendment to Amended and Restated Credit Agreement – Page 5



--------------------------------------------------------------------------------

not provide for any scheduled repayment, mandatory redemption (including any
required offer to redeem) or payment of a sinking fund obligation prior to a
date that is at least one year after the Revolving Maturity Date (except for any
offer to redeem such Indebtedness required as a result of asset sales or the
occurrence of a “Change of Control” under and as defined in the applicable
Indenture), (iii) the non-default cash interest rate on the outstanding
principal balance of such Permitted Refinancing does not exceed the prevailing
market rate then in effect for similarly situated credits at the time such
Permitted Refinancing is incurred, (iv) no Subsidiary of the Borrower is
required to Guarantee such Permitted Refinancing unless such Subsidiary is (or
concurrently with any such Guarantee becomes) a Guarantor hereunder, and (v) to
the extent such Permitted Refinancing is or is intended to be expressly
subordinate to the payment in full of all of the Obligations, the subordination
provisions contained therein are either (x) at least as favorable to the Secured
Parties as the subordination provisions contained in the Senior Notes being
refinanced or (y) reasonably satisfactory to the Administrative Agent and the
Majority Lenders and (b) any Second Lien Debt and/or any Third Lien Debt, in
whole or in part, from time to time; provided that (i) the principal amount of
such Permitted Refinancing (or if such Permitted Refinancing is issued at a
discount, the discounted principal amount of such Permitted Refinancing) does
not result in the principal amount of such Indebtedness exceeding the amount
permitted under Section 7.01(h) (plus the amount of any premiums, accrued and
unpaid interest, fees and expenses incurred in connection therewith), (ii) such
Permitted Refinancing does not provide for any scheduled principal repayment,
mandatory redemption or payment of a sinking fund obligation prior to a date
that is at least one hundred eighty (180) days after the Revolving Maturity
Date, and (ii) the non-default cash interest rate on the outstanding principal
balance of such Permitted Refinancing does not exceed the prevailing market rate
then in effect for similarly situated credits at the time such Permitted
Refinancing is incurred.

“Revolving Applicable Rate” means,

(a) for any day prior to the Qualified Capital Funding Date, with respect to any
Eurodollar Revolving Loan or ABR Revolving Loan, or with respect to the Unused
Commitment Fees payable hereunder, as the case may be, the applicable rate per
annum set forth below under the caption “Revolver Eurodollar Spread”, “Revolver
ABR Spread”, or “Unused Commitment Fee Rate”, as the case may be, based upon
Facility Usage applicable on such date:

 

Facility Usage

   Revolver
Eurodollar
Spread     Revolver
ABR
Spread     Unused
Commitment
Fee Rate  

> 90%

     2.75 %      1.75 %      0.50 % 

> 75% and < 90%

     2.50 %      1.50 %      0.50 % 

> 50% and < 75%

     2.25 %      1.25 %      0.50 % 

> 25% and < 50%

     2.00 %      1.00 %      0.375 % 

< 25%

     1.75 %      0.75 %      0.375 % 

 

Fifth Amendment to Amended and Restated Credit Agreement – Page 6



--------------------------------------------------------------------------------

Each change in the Revolving Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next change; and

(b) for any day on or after the Qualified Capital Funding Date, with respect to
any Eurodollar Revolving Loan or ABR Revolving Loan, or with respect to the
Unused Commitment Fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “Revolver Eurodollar Spread”,
“Revolver ABR Spread”, or “Unused Commitment Fee Rate”, as the case may be,
based upon the Facility Usage applicable on such date:

 

Facility Usage

   Revolver
Eurodollar
Spread     Revolver
ABR
Spread     Unused
Commitment
Fee Rate  

> 90%

     3.25 %      2.25 %      0.50 % 

> 75% and < 90%

     3.00 %      2.00 %      0.50 % 

> 50% and < 75%

     2.75 %      1.75 %      0.50 % 

> 25% and < 50%

     2.50 %      1.50 %      0.50 % 

< 25%

     2.25 %      1.25 %      0.50 % 

Each change in the Revolving Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next change.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01, or in the Assignment and Assumption or Lender Certificate
pursuant to which such Lender shall have assumed or agreed to provide its
Revolving Commitment, as applicable, as such commitment may be (a) reduced from
time to time pursuant to Section 2.02, (b) increased from time to time as a
result of such Lender delivering a Lender Certificate pursuant to
Section 2.03(a), and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 11.04; provided that any
Lender’s Revolving Commitment shall not at any time exceed such Lender’s
Applicable Percentage of the Borrowing Base then in effect. The initial amount
of each Lender’s Revolving Commitment is set forth on the Schedule 2.01, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed

 

Fifth Amendment to Amended and Restated Credit Agreement – Page 7



--------------------------------------------------------------------------------

its Revolving Commitment, as applicable. As of the Fifth Amendment Effective
Date, the aggregate amount of the Lenders’ Revolving Commitments is
$600,000,000. Upon the incurrence of any Indebtedness permitted under clause
(ii) or (iii) of Section 7.01(h), (A) if the aggregate principal amount of such
Indebtedness is at least $700,000,000 without giving effect to any original
issue discount or any other discounts or reductions of principal amount at the
time of incurrence, the Revolving Commitments and the Borrowing Base shall be
automatically reduced to $362,500,000 and (B) if the aggregate principal amount
of such Indebtedness incurred is less than $700,000,000, the Revolving
Commitments and the Borrowing Base will each be automatically reduced by an
amount equal to 33% of the principal amount of such Indebtedness incurred;
provided that in no event shall the Revolving Commitments and the Borrowing Base
be less than $362,500,000, and in each case, for clauses (A) and (B) above, the
Borrowing Base as so reduced shall become the new Borrowing Base immediately
upon the incurrence of such Indebtedness, effective and applicable to the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders until the
next redetermination or adjustment of the Borrowing Base pursuant to this
Agreement. Notwithstanding the foregoing, it is the intention of the Borrower
and the Lenders, and the Borrower and the Lenders agree and acknowledge, that
any reduction in the Borrowing Base as a result of the incurrence of Second Lien
Debt or Third Lien Debt permitted by clause (ii) or (iii) of Section 7.01(h)
shall not result in, or be construed as, a permanent reduction in the borrowing
capacity of the Borrower and its Restricted Subsidiaries.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Second Lien Debt” means Indebtedness for borrowed money and secured by Liens on
substantially the same Collateral securing the Obligations but expressly
subordinate (such subordination shall be on terms and conditions reasonably
satisfactory to the Administrative Agent and the Majority Lenders) to the Liens
securing the Obligations; provided that (a) the non-default interest rate on the
outstanding principal balance of such Indebtedness does not exceed the
prevailing market rate then in effect for similarly situated credits at the time
such Indebtedness is incurred, (b) the final stated maturity date of such
Indebtedness is not earlier than one hundred eighty (180) days after the
Revolving Maturity Date (as in effect on the date of issuance of such
Indebtedness), (c) such Indebtedness does not provide for any scheduled
principal repayment, mandatory redemption or payment of a sinking fund
obligation prior to a date that is at least one hundred eighty (180) days after
the Revolving Maturity Date (except for any offer to redeem such Indebtedness
required as a result of asset sales or the occurrence of a “Change of Control”
under and as defined in the applicable Second Lien Debt Documents, including any
Indenture) and (d) no Subsidiary of the Borrower is required to Guarantee such
Indebtedness unless such Subsidiary is (or concurrently with any such Guarantee
becomes) a Guarantor hereunder.

 

Fifth Amendment to Amended and Restated Credit Agreement – Page 8



--------------------------------------------------------------------------------

“Senior Notes” means, the (i) Existing Senior Notes and (ii) all additional
senior unsecured notes, senior subordinated notes, or other Indebtedness not to
exceed the principal amount permitted under Section 7.01(h); provided that
(a) the terms of such Indebtedness (other than the 7.50% Senior Notes due 2018
outstanding as of the date hereof) do not provide for any scheduled repayment,
mandatory redemption (including any required offer to redeem) or payment of a
sinking fund obligation prior to a date that is at least one year after the
Revolving Maturity Date, (except for any offer to redeem such Indebtedness
(including the 7.50% Senior Notes due 2018 and the 8.50% Senior Notes due 2022)
required as a result of asset sales or the occurrence of a “Change of Control”
under and as defined in the applicable Indenture) (b) such Indebtedness is
unsecured, (c) the non-default interest rate on the outstanding principal
balance of such Indebtedness does not exceed the prevailing market rate then in
effect for similarly situated credits at the time such Indebtedness is issued,
(d) no Subsidiary of the Borrower is required to Guarantee such Indebtedness
unless such Subsidiary is (or concurrently with any such Guarantee becomes) a
Guarantor hereunder, and (e) with respect to any such Indebtedness evidenced by
senior subordinated notes, such notes, are expressly subordinate to the payment
in full of and to all of the Obligations on terms and conditions reasonably
satisfactory to the Administrative Agent and the Majority Lenders.

“Senior Secured Indebtedness” means, at any date, Consolidated Funded
Indebtedness that is secured by, or intended to be secured by, a Lien permitted
pursuant to clauses (a), (c), (d) and (e) of Section 7.02, but excluding any
Subordinated Indebtedness, any Second Lien Debt and any Third Lien Debt.

“Unrestricted Subsidiary” means (a) any Subsidiary that at the time of
determination shall be designated an Unrestricted Subsidiary by the Board of
Directors of the Borrower in the manner provided below, (b) any Subsidiary of an
Unrestricted Subsidiary, (c) EBG Acquisition and any of its Subsidiaries,
(d) Bonchasse Land Company, LLC, a Louisiana limited liability company and any
of its Subsidiaries, (e) the Marcellus JV Operator and any of its Subsidiaries
and (f) the Marcellus Midstream Owner and any of its Subsidiaries. The Board of
Directors of the Borrower may designate any Subsidiary (including any newly
acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary unless
such Subsidiary or any of its Subsidiaries at the time of such designation or at
any time thereafter (i) is a Material Domestic Subsidiary, (ii) owns Oil and Gas
Interests included in the Borrowing Base Properties or (iii) guarantees, or is a
primary obligor of, any indebtedness, liabilities or other obligations under any
Senior Notes, Second Lien Debt or Third Lien Debt (or any Permitted Refinancing
thereof).

1.3 Deleted Definition. The definition of “Borrowing Base Usage” set forth in
Section 1.01 of the Credit Agreement shall be and it hereby is deleted in its
entirety.

1.4 Letter of Credit Sublimit. Section 2.07(b) of the Credit Agreement shall be
and it hereby is amended by replacing “$100,000,000” with “80,000,000”.

 

Fifth Amendment to Amended and Restated Credit Agreement – Page 9



--------------------------------------------------------------------------------

1.5 Scheduled and Interim Redeterminations. The first sentence of Section 3.02
of the Credit Agreement shall be and it hereby is amended and restated in its
entirety as follows:

Except as set forth in the following sentence and the proviso to this sentence,
the Borrowing Base shall be redetermined semi-annually in accordance with this
Section 3.02 (a “Scheduled Redetermination”), and, subject to Section 3.04, such
redetermined Borrowing Base shall become effective and applicable to the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders on or about
March 1 and September 1 of each year, commencing March 1, 2016; provided that,
if the Qualified Capital Funding Date has not occurred by December 15, 2015,
there shall also be a Scheduled Redetermination of the Borrowing Base effective
on or about January 1, 2016, and with respect to such Scheduled Redetermination,
the Borrower shall deliver to the Administrative Agent Engineering Reports,
including a Reserve Report prepared by Borrower’s internal reserve engineering
staff with an as of date of November 30, 2015, and all other information
required by the Administrative Agent in connection with such Scheduled
Redetermination on or before December 15, 2015.

1.6 Proposed Borrowing Base Notice. Section 3.03(b)(i) of the Credit Agreement
shall be and it hereby is amended by replacing “March 15th and September 15th”
with “February 15th and August 15th”.

1.7 Effectiveness of a Redetermined Borrowing Base. Section 3.04 of the Credit
Agreement shall be and it hereby is amended by replacing “April 1st and
October 1st” with “March 1st and September 1st”.

1.8 Mandatory Borrowing Base Reductions. Section 3.06(a) and Section 3.06(b) of
the Credit Agreement shall be and they hereby are amended and restated in their
respective entireties to read as follows:

(a) Reduction of Borrowing Base Upon Asset Dispositions. With respect to any
Disposition described in Section 7.03(a)(viii), the Borrowing Base shall be
automatically reduced, effective immediately upon any such Disposition, by an
amount equal to (i) at any time prior to the Asset Sale Termination Date, the
Net Cash Proceeds received by any Credit Party with respect to such Disposition
and (ii) at all other times, the Engineered Value of the Oil and Gas Interests
Disposed of (as determined by the Administrative Agent and confirmed by the
Required Revolving Lenders); provided that, with respect to Dispositions
permitted under Section 7.03(a)(viii)(B), the Borrowing Base shall not be
reduced pursuant to this Section 3.06(a)(ii) to an amount less than $362,500,000
regardless of (A) the Engineered Value of Borrowing Base Properties disposed of
and (B) whether the Borrowing Base has been automatically reduced as described
in the definition of Revolving Commitment as a result of the incurrence of any
Indebtedness permitted under clause (ii) and (iii) of Section 7.01(h), and the
Borrowing Base as so reduced shall become the new Borrowing Base immediately
upon the consummation of such Disposition, effective and applicable to the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders until the
next redetermination or adjustment of the Borrowing Base pursuant to this
Agreement. Upon any such redetermination, the Administrative Agent shall
promptly deliver a New Borrowing Base Notice to the Borrower and the Lenders.

 

Fifth Amendment to Amended and Restated Credit Agreement – Page 10



--------------------------------------------------------------------------------

(b) Reduction of Borrowing Base Upon Issuance of Senior Notes, Second Lien Debt
or Third Lien Debt. Unless otherwise waived in writing by the Required Revolving
Lenders, upon the issuance of any Senior Notes, Second Lien Debt or Third Lien
Debt by any Credit Party in accordance with Section 7.01(h) (other than any
Permitted Refinancing that extends, refinances, renews, replaces, defeases or
refunds such Senior Notes), the Borrowing Base then in effect shall
automatically be reduced by (i) at any time prior to the Asset Sale Termination
Date, the Net Cash Proceeds received by any Credit Party from the issuance of
such Senior Notes, and (ii) at all other times, shall automatically be reduced
by (A) with respect to the issuance of any Senior Notes, the lesser of (1) $250
for each $1,000 in stated principal amount of such Senior Notes on the date such
Senior Notes are issued or (2) such other amount, if any, determined by the
Required Revolving Lenders in their sole discretion prior to the issuance of
such Senior Notes and (B) with respect to the issuance of any Second Lien Debt
or Third Lien Debt (only to the extent the aggregate amount of Second Lien Debt
and Third Lien Debt after giving effect to such issuance exceeds $900,000,000),
the amount, if any, by which the sum of (1) the aggregate outstanding principal
amount of all Second Lien Debt and/or Third Lien Debt after giving effect to
such issuance, plus (2) the lesser of (x) the Borrowing Base and (y) the
aggregate Revolving Commitment, each as in effect immediately prior to such
issuance, exceeds $1,200,000,000, and the Borrowing Base as so reduced shall
become the new Borrowing Base immediately upon the date of such issuance,
effective and applicable to the Borrower, the Administrative Agent, the Issuing
Bank and the Lenders until the next redetermination or adjustment of the
Borrowing Base pursuant to this Agreement. Upon any such redetermination, the
Administrative Agent shall promptly deliver a New Borrowing Base Notice to the
Borrower and the Lenders.

1.9 Financial Statements; Other Information. Section 6.01(e) of the Credit
Agreement shall be and it hereby is amended by (i) replacing “March 1 and
September 1” with “February 1 and August 1” and (ii) replacing the reference to
“Section 3.01” therein with “Section 6.10”.

1.10 Reserve Reports. Section 6.10 of the Credit Agreement shall be and it
hereby is amended and restated in its entirety to read as follows:

Section 6.10. Reserve Reports.

(a) On or before February 1 and August 1 of each year, commencing February 1,
2016, the Borrower shall furnish to the Administrative Agent and the Lenders a
Reserve Report evaluating the Oil and Gas Interests of the Borrower and the
other Credit Parties as of the immediately preceding December 31 and June 30.
The Reserve Report as of December 31 of each year shall be prepared

 

Fifth Amendment to Amended and Restated Credit Agreement – Page 11



--------------------------------------------------------------------------------

by one or more Approved Petroleum Engineers. The Reserve Report as of June 30 of
each year shall be prepared either by Approved Petroleum Engineers or by
Borrower’s internal reserve engineering staff, which shall certify such Reserve
Report to be true and accurate and to have been prepared in accordance with the
procedures used in the immediately preceding December 31 Reserve Report.

(b) In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent and the Lenders a Reserve Report prepared by the
Borrower’s internal reserve engineering staff, which shall certify such Reserve
Report to be true and accurate and to have been prepared in accordance with the
procedures used in the immediately preceding December 31 Reserve Report. For any
Interim Redetermination requested by the Administrative Agent or the Borrower
pursuant to Section 3.02, the Borrower shall provide such Reserve Report with an
“as of” date as required by the Administrative Agent as soon as possible, but in
no event later than 30 days following the receipt of such request.

1.11 Minimum Mortgaged Value. The first sentence of Section 6.11 of the Credit
Agreement shall be and it hereby is amended by replacing “eighty percent (80%)”
with “ninety percent (90%)”.

1.12 Indebtedness. Section 7.01(h) of the Credit Agreement shall be and it
hereby is amended and restated in its entirety to read as follows:

(h) Indebtedness of the Borrower under the (i) Senior Notes (and any Permitted
Refinancing thereof) in an aggregate outstanding principal amount not to exceed
$1,250,000,000 at any time prior to the incurrence by Borrower of any Second
Lien Debt or Third Lien Debt and thereafter the outstanding principal amount
thereof after giving effect to any exchange of Existing Senior Notes for Second
Lien Debt, or Third Lien Debt, and the incurrence of Second Lien Debt and Third
Lien Debt to repurchase Existing Senior Notes, (ii) Second Lien Debt (and any
Permitted Refinancing thereof) in an aggregate outstanding principal amount
after giving effect to such incurrence at any time and (iii) Third Lien Debt
(and any Permitted Refinancing thereof) in an aggregate outstanding principal
amount after giving effect to such incurrence at any time, but in any event with
respect to clauses (ii) and (iii) of this Section 7.01(h), not to exceed at any
time, when combined with the lesser of (x) the aggregate Revolving Commitments
at such time and (y) the Borrowing Base then in effect, $1,200,000,000, in each
case, subject to Section 3.06(b);

1.13 Liens. Section 7.02(j) of the Credit Agreement shall be and it hereby is
amended and restated in its entirety to read as follows:

(j) Liens securing Indebtedness permitted under Section 7.01(h) to the extent
such Indebtedness is Second Lien Debt or Third Lien Debt.

 

Fifth Amendment to Amended and Restated Credit Agreement – Page 12



--------------------------------------------------------------------------------

1.14 Dispositions of Borrowing Base Properties. Section 7.03(a)(viii) of the
Credit Agreement shall be and it hereby is amended and restated in its entirety
to read as follows:

(viii) subject to Section 2.12(b) and Section 3.06(a), the Borrower or any
Restricted Subsidiary may (A) with the prior written consent of Required
Revolving Lenders, Dispose of Borrowing Base Properties (whether pursuant to a
Disposition of Equity Interests of a Restricted Subsidiary or otherwise) and
(B) at any time prior to March 1, 2016, Dispose of Borrowing Base Properties
(whether pursuant to a Disposition of Equity Interests of a Restricted
Subsidiary or otherwise) with an Engineered Value not to exceed $150,000,000
individually or in the aggregate, in each case, not otherwise permitted pursuant
to the foregoing clause (vii); provided, that the Credit Parties may not sell,
transfer, lease, exchange, abandon or otherwise Dispose of (in one transaction
or a series of related transactions) all or substantially all of the Borrowing
Base Properties (whether pursuant to a Disposition of Equity Interests of a
Restricted Subsidiary or otherwise) without the prior written consent of all of
the Lenders;

1.15 Restricted Payments. Section 7.06 of the Credit Agreement shall be and it
hereby is amended and restated in its entirety to read as follows:

Section 7.06 Restricted Payments. The Borrower will not, nor will it permit any
of its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except that (a) the Borrower may
declare and make Restricted Payments with respect to its Equity Interests
payable solely in its Equity Interests (other than Disqualified Stock), (b) the
Borrower may make Restricted Payments pursuant to and in accordance with stock
option plans or other benefit plans for management or employees of the Borrower
and its Restricted Subsidiaries in an aggregate amount not to exceed $2,000,000
in any fiscal year, (c) any Restricted Subsidiary may make Restricted Payments
to the Borrower or any Guarantor; provided that no Default has occurred and is
continuing or would result from the making of such Restricted Payment, (d) the
Borrower may declare and pay cash dividends to the holders of its common stock;
provided that on the date of and after giving effect to any such Restricted
Payment, (i) no Default has occurred and is continuing, (ii) the aggregate
amount of such cash dividends declared and paid in any period of four
consecutive fiscal quarters shall not exceed $75,000,000, (iii) the Revolving
Commitments exceed the Aggregate Revolving Credit Exposure by an amount equal to
or greater than ten percent (10%) of the Revolving Commitment, (iv) such
Restricted Payment is made solely with proceeds of cash equity contributions
from the holders of Borrower’s Equity Interests that are received by the
Borrower within thirty (30) days prior to the making of such Restricted Payment
and (v) such Restricted Payment is permitted under the terms of the Indenture,
and (e) at any time after the Asset Sale Termination Date, the Borrower may
repurchase outstanding shares of its common stock; provided that (i) the
aggregate amount of cash used by Borrower to repurchase shares of its common
stock shall not exceed $200,000,000, (ii) on the date of and after giving effect
to any such Restricted Payment, (x) no Default has occurred and is

 

Fifth Amendment to Amended and Restated Credit Agreement – Page 13



--------------------------------------------------------------------------------

continuing, and (y) the Revolving Commitments exceed the Aggregate Revolving
Credit Exposure by an amount equal to or greater than ten percent (10%) of the
Revolving Commitment, (iii) such Restricted Payment is made solely with proceeds
of cash equity contributions from the holders of Borrower’s Equity Interests
that are received by the Borrower within thirty (30) days prior to the making of
such Restricted Payment and (iv) such Restricted Payment is permitted under the
terms of the Indenture.

1.16 Restrictive Agreements. Section 7.08 of the Credit Agreement shall be and
it hereby is amended and restated in its entirety to read follows:

Section 7.08. Restrictive Agreements. The Borrower will not, nor will it permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrower or any Restricted
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, (b) the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to any of its Equity Interests or to make or
repay loans or advances to the Borrower or any Restricted Subsidiary or to
Guarantee Indebtedness of the Borrower or any Restricted Subsidiary; provided
that (i) the foregoing shall not apply to restrictions and conditions imposed by
law or by this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions set forth in the Loan Documents, the Senior Note Documents, the
Second Lien Debt Documents or the Third Lien Debt Documents (or any documents
evidencing or relating to any Permitted Refinancing), (iii) the foregoing shall
not apply to restrictions and conditions existing on the date hereof identified
on Schedule 7.08 (but shall apply to any extension or renewal of, or any
amendment or modification expanding the scope of, any such restriction or
condition), (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness and (v) clause (a) of the foregoing shall
not apply to customary provisions in leases and other contracts restricting the
assignment thereof. The Borrower will not, nor will it permit any of its
Restricted Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any Lien on any Oil and Gas Properties other than the Liens permitted
under Section 7.02.

1.17 Certain Amendments. Section 7.10 of the Credit Agreement shall be and it
hereby is amended and restated in its entirety to read as follows:

Section 7.10. Amendments of Organizational Documents; Certain Agreements, Senior
Notes, Second Lien Debt and Third Lien Debt.

(a) The Borrower will not, nor will it permit any of its Restricted Subsidiaries
to, enter into or permit any material modification or amendment of, or waive any
material right or obligation of any Person under its Organizational Documents.

 

Fifth Amendment to Amended and Restated Credit Agreement – Page 14



--------------------------------------------------------------------------------

(b) The Borrower will not, nor will it permit any of its Restricted Subsidiaries
to, directly or indirectly, prepay, repay, redeem, exchange, defease, or
purchase in any manner any Senior Notes, any Second Lien Debt or any Third Lien
Debt (or, in each case, any Permitted Refinancing thereof); provided that so
long as no Default has occurred and is continuing or would be caused thereby,
the Borrower may (i) prepay, repay, redeem, exchange, defease or purchase
Existing Senior Notes, Second Lien Debt or Third Lien Debt with the proceeds of
any Permitted Refinancing permitted pursuant to Section 7.01(h), and (ii) at any
other time, prepay, repay, redeem, exchange, defease or purchase Existing Senior
Notes to the extent that such Existing Senior Notes are, by their terms,
permitted or required to be retired, redeemed, defeased, exchanged, repurchased,
prepaid or repaid; provided that in the case of this clause (ii), (A) none of
the cash proceeds from the incurrence or issuance of Qualified Capital may be
used to prepay, repay, exchange, redeem, defease or repurchase, all or any
portion of the Existing Senior Notes, at any time prior to the Qualified Capital
Funding Date, and (B) after giving effect to any such prepayment, repayment,
exchange, redemption, defeasance or repurchase, (1) the sum of the Revolving
Commitments plus the Borrower’s unrestricted cash exceeds the Aggregate
Revolving Credit Exposure by an amount equal to or greater than $150,000,000 and
(2) the repurchase in cash of Existing Senior Notes does not exceed the amount
permitted under any Second Lien Debt Documents or Third Lien Debt Documents.

(c) The Borrower will not, nor will it permit any of its Restricted Subsidiaries
to, enter into or permit any modification or amendment of the Senior Note
Documents, any Second Lien Debt Documents or any Third Lien Debt Documents, the
effect of which is to (a) increase the maximum principal amount of the Senior
Notes, the Second Lien Debt or the Third Lien Debt or the rate of interest on
any of the Senior Notes, the Second Lien Debt or the Third Lien Debt (other than
as a result of the imposition of a default rate of interest in accordance with
the terms of the Senior Note Documents, the Second Lien Debt Documents or the
Third Lien Debt Documents), (b) change or add any event of default or any
covenant with respect to the Senior Note Documents, the Second Lien Debt
Documents or the Third Lien Debt Documents if the effect of such change or
addition is to cause any one or more of the Senior Note Documents, the Second
Lien Debt Documents or the Third Lien Debt Documents to be more restrictive on
the Borrower or any of its Subsidiaries than such Senior Note Documents, Second
Lien Debt Documents or Third Lien Debt Documents were prior to such change or
addition, (c) change the dates upon which payments of principal or interest on
the Senior Notes, Second Lien Debt or Third Lien Debt are due or shorten the
date of maturity of any Senior Notes, Second Lien Debt or Third Lien Debt,
(d) change any redemption or prepayment provisions of the Senior Notes, the
Second Lien Debt or the Third Lien Debt, (e) alter the subordination provisions,
if any, with respect to any of the Senior Note Documents or the subordination
provisions with respect to the Liens granted to secure the Second Lien Debt or
the Third Lien Debt, (f) change any of Sections 4.08(a), 9.06 or 9.07 of the
Senior Notes First Supplemental Indenture, (g) grant any Liens in any assets of
the Borrower or any of its Subsidiaries, except for Liens granted to secure the
Second Lien Debt and

 

Fifth Amendment to Amended and Restated Credit Agreement – Page 15



--------------------------------------------------------------------------------

the Third Lien Debt permitted hereunder and under the Second Lien Debt Documents
and the Third Lien Debt Documents or (h) permit any Subsidiary to Guarantee the
Senior Notes, the Second Lien Debt or the Third Lien Debt unless such Subsidiary
is (or concurrently with any such Guarantee becomes) a Guarantor. Upon the
incurrence of any Second Lien Debt or Third Lien Debt, the Borrower shall
concurrently with the receipt of cash proceeds from such Second Lien Debt or
Third Lien Debt deliver to the Administrative Agent a certificate of a
Responsible Officer of the Borrower certifying true, accurate and complete
copies of the Second Lien Debt Documents and Third Lien Debt Documents, as
applicable, which Second Lien Debt Documents and Third Lien Debt Documents, as
applicable, shall contain terms and conditions in form and substance
substantially equivalent to those set forth in the forms of such documents
previously provided to the Administrative Agent.

1.18 Financial Covenants. Section 7.11 of the Credit Agreement shall be and it
hereby is amended and restated in its entirety to read follows:

Section 7.11. Financial Covenants.

(a) Consolidated Current Ratio. The Borrower will not permit the Consolidated
Current Ratio as of the end of each fiscal quarter to be less than 1.00 to 1.00.

(b) Interest Coverage Ratio. The Borrower will not permit the Interest Coverage
Ratio, for any period of four consecutive fiscal quarters ending on the last day
of any fiscal quarter, (i) ending prior to the Qualified Capital Funding Date,
to be less than 2.00 to 1.00 and (ii) ending on or after the Qualified Capital
Funding Date, to be less than 1.25 to 1.00.

(c) Senior Secured Indebtedness to Consolidated EBITDAX Ratio. The Borrower will
not permit the ratio of Senior Secured Indebtedness to Consolidated EBITDAX on
the last day of any fiscal quarter to be greater than 2.50 to 1.00.

(d) Leverage Ratio. The Borrower will not permit the Consolidated Leverage
Ratio, determined as of the end of each fiscal quarter ending during any period
set forth below, to be greater than the ratio set forth below opposite such
period:

 

Fifth Amendment to Amended and Restated Credit Agreement – Page 16



--------------------------------------------------------------------------------

Period

   Ratio  

The fiscal quarter period ending on December 31, 2016

     6.00 to 1.00   

The fiscal quarter period from and including March 31, 2017 to and including the
fiscal quarter period ending on June 30, 2017

     5.75 to 1.00   

The fiscal quarter period ending on September 30, 2017

     5.25 to 1.00   

The fiscal quarter period ending on December 31, 2017

     4.75 to 1.00   

Each fiscal quarter ending thereafter

     4.50 to 1.00   

Notwithstanding the foregoing, (i) to the extent the Qualified Capital Funding
Date has not occurred on or before December 31, 2016, Borrower’s obligation to
comply with the financial covenant set forth in Section 7.11(c) shall be
temporarily suspended until the occurrence of the Qualified Capital Funding Date
at which point such obligation shall be reinstated, but the Borrower shall
continue to comply with the financial covenants set forth in Sections 7.11(a),
7.11(b) and 7.11(d) during such period of temporary suspension and (ii) upon the
occurrence of the Qualified Capital Funding Date, Borrower’s obligation to
comply with the financial covenants set forth in Section 7.11(d) shall
terminate.

1.19 Article X. The last sentence of Article X of the Credit Agreement shall be
and it hereby is amended and restated in its entirety to read as follows:

Each Lender and Issuing Bank authorize Administrative Agent to enter into any
intercreditor agreement in connection with any Permitted Refinancing permitted
by Section 7.01(h) or any intercreditor agreement with respect to any Second
Lien Debt or Third Lien Debt approved by the Administrative Agent and the
Majority Lenders.

1.20 Waivers; Amendments. Section 11.02(c) of the Credit Agreement shall be and
it hereby is amended by replacing “Borrowing Base Usage” with “Facility Usage”.

1.21 Amendments to Schedules. Schedules 2.01 and 4.13 to the Credit Agreement
shall be and they hereby are amended and restated in their respective entireties
with Schedule 2.01 and Schedule 4.13 attached to this Amendment.

SECTION 2. Amendments as of ESAS Transactions Effective Date. Subject to the
satisfaction or waiver in writing of each condition precedent set forth in
Section 6 hereof, and in reliance on the representations, warranties, covenants
and agreements contained in this Amendment, the Credit Agreement shall be
amended effective as of the ESAS Transactions Effective Date (as defined below)
in the manner provided in this Section 2.

2.1 Additional Definitions. The following definitions shall be and they hereby
are added to Section 1.01 of the Credit Agreement in alphabetical order:

“ESAS” means Energy Strategic Advisory Services LLC, a Delaware limited
liability company.

 

 

Fifth Amendment to Amended and Restated Credit Agreement – Page 17



--------------------------------------------------------------------------------

“ESAS Agreement” means that certain Services and Investment Agreement, dated as
of March 31, 2015, by and among Borrower and Energy Strategic Advisory Services
LLC, a Delaware limited liability company.

“Permitted Investors” means (a) ESAS, (b) C. John Wilder and any Affiliate of C.
John Wilder, (c) any spouse or lineal descendants (whether natural or adopted)
of C. John Wilder and any trust solely for the benefit of C. John Wilder and/or
his spouse and/or lineal descendants and (d) any group (as such term is used in
clause (a) of the definition of “Change of Control”) with respect to which
Persons described in clauses (a), (b) and (c) of this definition own the
majority of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of Borrower that is owned by such group.

2.2 Amended Definition. The following definition in Section 1.01 of the Credit
Agreement shall be and it hereby is amended and restated in its entirety to read
follows:

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Effective Date) other
than the Permitted Investors, of Equity Interests representing more than thirty
percent (30%) of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of Borrower; (b) occupation of a majority of
the seats (other than vacant seats) on the Board of Directors of Borrower by
Persons who were neither (i) nominated by the Board of Directors of Borrower nor
(ii) appointed by directors so nominated, (c) the acquisition of direct or
indirect Control of Borrower by any Person or group other than the Permitted
Investors; or (d) the occurrence of a “Change of Control” as such term is
defined in the Indenture.

2.3 Liens. Section 7.02(c) of the Credit Agreement shall be and it hereby is
amended by replacing “existing on the date hereof” with “existing as of the
Fifth Amendment Effective Date”.

2.4 Amendments to Schedules. Schedules 7.02 and 7.07 to the Credit Agreement
shall be and they hereby are amended and restated in their respective entireties
with Schedule 7.02 and Schedule 7.07 attached to this Amendment.

SECTION 3. Redetermined Borrowing Base. This Amendment shall constitute notice
of the Redetermination of the Borrowing Base pursuant to Section 3.04 of the
Credit Agreement, and the Administrative Agent, the Lenders, Borrower and the
Guarantors hereby acknowledge that effective as of the Fifth Amendment Effective
Date, the Borrowing Base is $600,000,000, and such redetermined Borrowing Base
shall remain in effect until the earlier of (i) the Scheduled Redetermination to
occur on or about March 1, 2016 pursuant to Section 3.02, Section 3.03 and
Section 3.04 of the Credit Agreement and (ii) the date such Borrowing Base is
otherwise adjusted pursuant to the terms of the Credit Agreement. For the
avoidance of doubt, the redetermination of the Borrowing Base contained in this
Section 3 constitutes the Scheduled Redetermination, which otherwise would have
occurred on or about August 1, 2015 pursuant to Section 3.02 of the Existing
Agreement.

 

Fifth Amendment to Amended and Restated Credit Agreement – Page 18



--------------------------------------------------------------------------------

SECTION 4. Limited Consent. Subject to the conditions described in Section 6 of
this Amendment, the Administrative Agent and the Lenders hereby consent to the
ESAS Affiliate Transactions and the Organizational Document Amendments and agree
that, notwithstanding anything herein, or in the Credit Agreement or any other
Loan Document to the contrary, the transactions contemplated by the ESAS
Agreement, including the ESAS Affiliate Transactions and the Organizational
Document Amendments, shall not constitute and shall be deemed not to constitute
a Default or an Event of Default pursuant to Sections 7.01, 7.02, 7.07 and/or
7.10 of the Credit Agreement; provided that: (i) the ESAS Affiliate Transactions
are performed substantially in accordance with the ESAS Agreement, as such
agreement may be amended other than amendments which would be materially adverse
to the Administrative Agent or the Lenders, (ii) the Organizational Document
Amendments are effective prior to the Board Appointment, (ii) the Borrower
delivers to the Administrative Agent, within five (5) Business Days following
the date of the ESAS Transactions Effective Date, evidence of the amendment or
modification of its Articles of Incorporation (or similar governing document),
certified by the Secretary of State of the State of Texas, and its bylaws, in
each case, reflecting the Organizational Document Amendments and (iii) both
before and immediately after giving effect to the ESAS Transactions, no Default
or Event of Default shall have occurred and be continuing. By its signature
below, Borrower agrees that, except as expressly provided above, nothing herein
shall be construed as (a) a consent by the Administrative Agent or the Lenders
to allow any Credit Party to enter into or permit any material modification or
amendment of, or waive any material right or obligation of any Person under its
Organizational Documents other than as expressly provided in this Amendment,
(b) a consent by the Administrative Agent or the Lenders to allow any Credit
Party to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except as
expressly provided in this Amendment or in the Credit Agreement, (c) a waiver or
continuing waiver of the provisions of Section 7.01, Section 7.02, Section 7.07
or Section 7.10 of the Credit Agreement or, except as expressly provided herein,
any other provision of any provision of the Credit Agreement or any other Loan
Document or (d) a waiver of any Default or Event of Default, now existing or
hereafter arising under the Credit Agreement or any other Loan Document. The
consent set forth herein is expressly limited as follows: (A) such consent is
limited solely to the ESAS Affiliate Transactions and the Organizational
Document Amendments on and subject to the terms and conditions hereof and
(B) such consent is a limited one-time consent, and nothing contained herein
shall obligate the Administrative Agent or the Lenders to grant any additional
or future consent, or to grant (x) any waiver of Section 7.01, Section 7.02,
Section 7.07 or Section 7.10 of the Credit Agreement or any other provision of
the Credit Agreement or any other Loan Document or (y) any waiver of any Default
or Event of Default, now existing or hereafter arising under the Credit
Agreement or any other Loan Document.

SECTION 5. Fifth Amendment Effective Date Conditions Precedent. The amendments
to the Credit Agreement contained in Section 1 of this Amendment, and the
redetermined Borrowing Base in Section 3 of this Amendment, in each case, shall
be effective upon the satisfaction of each of the conditions set forth in this
Section 5.

 

Fifth Amendment to Amended and Restated Credit Agreement – Page 19



--------------------------------------------------------------------------------

5.1 Execution and Delivery. Each Credit Party, the Lenders (or at least the
required percentage thereof) and Administrative Agent shall have executed and
delivered this Amendment. Each Credit Party and the Administrative Agent shall
have executed and delivered a Security Agreement in form and substance
satisfactory to the Administrative Agent in its sole discretion.

5.2 Fees. The Administrative Agent shall have received the fees separately
agreed upon in that certain Fee Letter dated as of the date hereof, among
Borrower, Administrative Agent, and J.P. Morgan, and all other fees and expenses
due to the Administrative Agent, the J.P. Morgan and the Lenders required to be
paid as of the date hereof shall have been paid.

5.3 Other Documents. Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transactions
provided for herein as Administrative Agent or its special counsel may
reasonably request, and all such documents shall be in form and substance
satisfactory to Administrative Agent.

SECTION 6. ESAS Transactions Effective Date Conditions Precedent. The amendments
to the Credit Agreement contained in Section 2 of this Amendment and the limited
consents contained in Section 4 of this Amendment, in each case, shall be
effective upon the satisfaction of each of the conditions set forth in this
Section 6 (the first date on which each of such conditions are satisfied, the
“ESAS Transactions Effective Date”).

6.1 Fifth Amendment Effective Date Conditions. The conditions precedent set
forth in Section 5 of this Amendment shall have been previously satisfied (or
waived in accordance with the Credit Agreement).

6.2 ESAS Agreement. The Administrative Agent shall have received evidence
reasonably satisfactory to it that (i) the conditions precedent to the closing
of the ESAS Agreement, including Borrower’s receipt of all regulatory approvals
and shareholder approval, have been satisfied (ii) the closing of the ESAS
Agreement has been consummated substantially in accordance with its terms,
without waiver or amendment of any term or condition, the waiver of which would
be materially adverse to the Administrative Agent or the Lenders.

6.3 No Default. No Default or Event of Default shall have occurred and be
continuing or shall result after giving effect to this Amendment.

6.4 Other Documents. Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transactions
provided for herein as Administrative Agent or its special counsel may
reasonably request, and all such documents shall be in form and substance
satisfactory to Administrative Agent.

Section 7. Representations and Warranties of Borrower. To induce the Lenders to
enter into this Amendment, each Credit Party hereby represents and warrants to
the Lenders as follows:

7.1 Reaffirmation of Representations and Warranties/Further Assurances. After
giving effect to the amendments herein, each representation and warranty of such
Credit Party contained in the Credit Agreement or in any other Loan Document is
true and correct in all material respects on the date hereof (except to the
extent such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects as of such date and any representation or warranty
which is qualified by reference to “materiality” or “Material Adverse Effect” is
true and correct in all respects), but to the extent such qualified
representations and warranties relate solely to an earlier date, such qualified
representations and warranties shall have been true and correct as of such date.

 

Fifth Amendment to Amended and Restated Credit Agreement – Page 20



--------------------------------------------------------------------------------

7.2 Corporate Authority; No Conflicts. The execution, delivery and performance
by such Credit Party of this Amendment and all documents, instruments and
agreements contemplated herein are within such Credit Party’s corporate or other
organizational powers, have been duly authorized by all necessary action,
require no action by or in respect of, or filing with, any Governmental
Authority (except the filing of this Amendment and related documents by the
Borrower, with, and other required disclosures required by, the Securities and
Exchange Act of 1934, as amended) and do not violate or constitute a default
under any provision of any applicable law or other agreements binding upon such
Credit Party or result in the creation or imposition of any Lien upon any of the
assets of such Credit Party except for Liens permitted under Section 7.02 of the
Credit Agreement.

7.3 Enforceability. This Amendment has been duly executed and delivered by each
Credit Party and constitutes the valid and binding obligation of such Credit
Party enforceable in accordance with its terms, except as (i) the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditor’s rights generally, and (ii) the availability of equitable remedies may
be limited by equitable principles of general application.

7.4 No Default. As of the date of this Amendment, both before and immediately
after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

SECTION 8. Miscellaneous.

8.1 Reaffirmation of Loan Documents and Liens. Except as amended and modified
hereby, any and all of the terms and provisions of the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby in all
respects ratified and confirmed by each Credit Party. Each Credit Party hereby
agrees that the amendments and modifications herein contained shall in no manner
affect or impair the liabilities, duties and obligations of any Credit Party
under the Credit Agreement and the other Loan Documents or the Liens securing
the payment and performance thereof.

8.2 Parties in Interest. All of the terms and provisions of this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

8.3 Legal Expenses. Each Credit Party hereby agrees to pay all reasonable fees
and expenses of special counsel to Administrative Agent incurred by
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and all related documents.

 

Fifth Amendment to Amended and Restated Credit Agreement – Page 21



--------------------------------------------------------------------------------

8.4 Counterparts. This Amendment may be executed in one or more counterparts and
by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of photocopies of the signature pages to this Amendment by
facsimile or electronic mail shall be effective as delivery of manually executed
counterparts of this Amendment.

8.5 Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

8.6 Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.

8.7 Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

8.8 Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York.

8.9 Reference to and Effect on the Loan Documents.

(a) This Amendment shall be deemed to constitute a Loan Document for all
purposes and in all respects. Each reference in the Existing Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and each
reference in the Existing Agreement or in any other Loan Document, or other
agreements, documents or other instruments executed and delivered pursuant to
the Existing Agreement to the “Credit Agreement”, shall mean and be a reference
to the Credit Agreement as amended by this Amendment.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.

[SIGNATURE PAGES FOLLOW]

 

Fifth Amendment to Amended and Restated Credit Agreement – Page 22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

BORROWER: EXCO RESOURCES, INC. By:  

/s/ Richard A. Burnett

Name:   Richard A. Burnett Title:   Vice President and Chief Financial Officer
GUARANTORS: EXCO HOLDING (PA), INC. EXCO PRODUCTION COMPANY (PA), LLC EXCO
PRODUCTION COMPANY (WV), LLC EXCO RESOURCES (XA), LLC EXCO SERVICES, INC. EXCO
MIDCONTINENT MLP, LLC EXCO PARTNERS GP, LLC EXCO PARTNERS OLP GP, LLC EXCO
HOLDING MLP, INC. By:  

/s/ Richard A. Burnett

Name:   Richard A. Burnett Title:   Vice President and Chief Financial Officer
EXCO OPERATING COMPANY, LP By:   EXCO Partners OLP GP, LLC,its general partner  
By:  

/s/ Richard A. Burnett

  Name: Richard A. Burnett   Title: Vice President and Chief Financial Officer
EXCO GP PARTNERS OLD, LP By:   EXCO Partners GP, LLC,its general partner   By:  

/s/ Richard A. Burnett

  Name: Richard A. Burnett   Title: Vice President and Chief Financial Officer

 

Signature Page to Fifth Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and as Administrative Agent and Issuing
Bank By:  

/s/ David M. Morris

Name: David M. Morris Title: Authorized Officer

 

Signature Page to Fifth Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Edward Markham

Name: Edward Markham Title: Vice President

 

Signature Page to Fifth Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as a Lender By:  

/s/ Kevin Utsey

Name: Kevin Utsey Title: Director

 

Signature Page to Fifth Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender By:  

/s/ Darlene Arias

Name: Darlene Arias Title: Director By:  

/s/ Craig Pearson

Name: Craig Pearson Title: Associate Director

 

Signature Page to Fifth Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, Cayman Islands Branch, as a Lender By:  

/s/ Nupur Kumar

Name: Nupur Kumar Title: Authorized Signatory By:  

/s/ Lingzi Huang

Name: Lingzi Huang Title: Authorized Signatory

 

Signature Page to Fifth Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

NATIXIS NEW YORK BRANCH, as a Lender By:  

/s/ Stuart Murray

Name: Stuart Murray Title: Managing Director By:  

/s/ Andrew Keene

Name: Andrew Keene Title: Vice President

 

Signature Page to Fifth Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Peter Cucchiara

Name: Peter Cucchiara Title: Vice President By:  

/s/ Anca Trifan

Name: Anca Trifan Title: Managing Director

 

Signature Page to Fifth Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Jamie Minieri

Name: Jamie Minieri Title: Authorized Signatory

 

Signature Page to Fifth Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Victor Ponce de León

Name: Victor Ponce de León Title: Senior Vice President

 

Signature Page to Fifth Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CIT FINANCE LLC, as a Lender By:  

/s/ John Feeley

Name: John Feeley Title: Director

 

Signature Page to Fifth Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender By:  

/s/ Josh Strong

Name:   Josh Strong Title:   Director By:  

/s/ Scott Lamoreaux

Name:   Scott Lamoreaux Title:   Director

 

Signature Page to Fifth Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 2.01

APPLICABLE PERCENTAGES

AND COMMITMENTS

 

Lender

  Title   Revolving
Commitment1    
Term Loan
Commitment    
Total
Commitments     Applicable
Percentage  

JPMorgan Chase Bank, N.A.

  Administrative Agent   $ 80,416,666.67      $ 0.00      $ 80,416,666.67       
13.40277777750 % 

Wells Fargo Bank, N.A.

  Co-Syndication Agent   $ 75,160,256.42      $ 0.00      $ 75,160,256.42       
12.52670940250 % 

Bank of America, N.A.

  Co-Syndication Agent   $ 75,160,256.42      $ 0.00      $ 75,160,256.42       
12.52670940250 % 

BMO Harris Bank, N.A.

  Documentation Agent   $ 75,160,256.42      $ 0.00      $ 75,160,256.42       
12.52670940250 % 

Credit Suisse AG, Cayman Islands Branch

    $ 50,769,230.77      $ 0.00      $ 50,769,230.77        8.46153846125 % 

ING Capital LLC

    $ 50,769,230.77      $ 0.00      $ 50,769,230.77        8.46153846125 % 

UBS AG, Stamford Branch

    $ 50,769,230.77      $ 0.00      $ 50,769,230.77        8.46153846125 % 

Natixis

    $ 50,769,230.77      $ 0.00      $ 50,769,230.77        8.46153846125 % 

Capital One, National Association

    $ 23,076,923.08      $ 0.00      $ 23,076,923.08        3.84615384625 % 

CIT Finance LLC

    $ 23,076,923.08      $ 0.00      $ 23,076,923.08        3.84615384625 % 

Deutsche Bank AG New York Branch

    $ 22,435,897.43      $ 0.00      $ 22,435,897.43        3.73931623875 % 

Goldman Sachs Bank USA

    $ 22,435,897.43      $ 0.00      $ 22,435,897.43        3.73931623875 %     

 

 

   

 

 

   

 

 

   

 

 

 

TOTAL

    $ 600,000,000.00      $ 0.00      $ 600,000,000.00        100.00000000000 % 
   

 

 

   

 

 

   

 

 

   

 

 

 

 

 

1  As of the Fifth Amendment Effective Date

 

Schedule 2.01 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 4.13

CAPITALIZATION AND CREDIT PARTY INFORMATION

Unrestricted Subsidiaries:

Bonchasse Land Company, LLC

PCMWL, LLC

EBG Resources, LLC

EXCO Appalachia Midstream, LLC

Moran Minerals, L.L.C.

Moran Land Company, LLC

EXCO Resources (PA), LLC

Borrower:

EXCO Resources, Inc., a Texas corporation, EIN 74-1492779, Org. ID 800906215

Restricted Subsidiaries:

EXCO Services, Inc., a Delaware corporation, EIN 26-1432747, Org. ID 4458832

 

  •   100% of the outstanding shares owned by EXCO Resources, Inc.

EXCO Partners GP, LLC, a Delaware limited liability company, EIN 16-1771258,
Org. ID 4214964

 

  •   100% of the outstanding membership interests owned by EXCO Resources, Inc.

EXCO GP Partners Old, LP, a Delaware limited partnership, EIN 16-1771262, Org.
ID 4214970

 

  •   Sole general partner—EXCO Partners GP, LLC

 

  •   Sole limited partner—EXCO Resources, Inc.

EXCO Partners OLP GP, LLC, a Delaware limited liability company, EIN 16-1771252,
Org. ID 4214972

 

  •   100% of the outstanding membership interests owned by EXCO GP Partners
Old, LP

EXCO Operating Company, LP, a Delaware limited partnership, EIN 16-1771261, Org.
ID 4214973

 

  •   Sole general partner—EXCO Partners OLP GP, LLC

 

  •   Sole limited partner—EXCO GP Partners Old, LP

EXCO Mid-Continent MLP, LLC, a Delaware limited liability company, EIN
26-3950557, Org. ID 4463540

 

  •   100% of the outstanding membership interests owned by EXCO Resources, Inc.

EXCO Production Company (PA), LLC, a Delaware limited liability company, EIN
34-1594000; Org. ID 4830044

 

  •   100% of the outstanding membership interests owned by EXCO Holding (PA),
Inc.

EXCO Production Company (WV), LLC, a Delaware limited liability company, EIN
94-1710907, Org. ID 4830043

 

  •   100% of the outstanding membership interests owned by EXCO Holding (PA),
Inc.

EXCO Resources (XA), LLC, a Delaware limited liability company, EIN 27-3177775;
Org. ID 4830052

 

  •   100% of the outstanding membership interests owned by EXCO Holding (PA),
Inc.

 

Schedule 4.13 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXCO Holding (PA), Inc., a Delaware corporation, EIN 27-2481745; Org. ID 4815249

 

  •   100% of the outstanding shares owned by EXCO Resources, Inc.

EXCO Holding MLP, Inc., a Texas corporation, EIN 46-1571972, Org. ID 801699023

 

  •   100% of the outstanding shares owned by EXCO Resources, Inc.

 

Schedule 4.13 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 7.02

EXISTING LIENS

Liens granted in the Escrow Agreement required pursuant to the ESAS Agreement.

 

Schedule 7.02 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 7.07

AFFILIATE TRANSACTIONS

The transactions associated with the ESAS Agreement.

 

Schedule 7.07 to Amended and Restated Credit Agreement